BEAUCHAMP, Judge.
Appellant was assessed a fine of $750.00 upon a conviction for negligent homicide by a jury in the county court of El Paso County.
The complaint and information in this case were filed on October 12, 1942. It appears from the record that the complaint was not sworn to until the 3rd day of February, 1943, which was the day before the case was called for trial. Under this state of fact, the complaint was void and there was no basis for ..the filing of the information, which is the written pleading required by law to be filed. Art. 415 Vernon’s Ann. C. C. P. and authorities therein referred to; Sprowles v. State, 143 S. W. 622; Thomas v. State 296 S. W. 310; Thomas v. State, 296 S. W. 894; Thomas v. State 298 S. W. 590; and Murphy v. State 103 S. W. (2d) 765.
The judgment of the trial court is reversed and the prosecution ordered dismissed.